Citation Nr: 0711665	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right arm disability due to VA surgical treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1967 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In March 2004, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.

In November 2004, the Board granted the veteran's motion to 
have his case advanced on the docket. 

In December 2004 and in December 2005, the Board remanded the 
matter for additional evidentiary development. As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998)


FINDING OF FACT

The sensory deficits in the median and radial nerve 
distributions in the right forearm and hand, following 
surgeries by VA to repair a right ulnar fracture, were not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional right arm disability, sensory deficits in the 
median and radial nerve distributions in the right forearm 
and hand, following surgeries by VA, have been met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.   Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in July 2002 and December 2004.  The notice 
included the type of evidence to substantiate the claim under 
38 U.S.C.A. § 1151, namely, evidence of additional disability 
the result of VA medical treatment due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA, or that the 
additional disability was the result of an event that was not 
reasonably foreseeable. The veteran was informed that VA 
would obtain VA records and that he could submit private 
medical records or with his authorization VA would obtain any 
such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim. The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (except for the 
degree of disability assignable). 

To the extent that the degree of disability was not provided, 
as the claim is granted, the disability rating is yet to be 
determined, so there can be no possibility of prejudice to 
the veteran with respect to the defect, regarding the rating 
of the disability, in the VCAA notice required under Dingess 
at 19 Vet. App. 473.

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case, dated in June 2006.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the relevant VA 
records.  The veteran has been afforded two VA examinations 
in order to document the additional disability.  In January 
2007, the 


Board obtained an independent medical expert opinion on the 
questions of fault on the part of VA and on reasonable 
foreseeability.  As there are no additional records to 
obtain, no further assistance to the veteran is required to 
comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for additional right arm disability was received at the RO in 
March 2002. 

For a claim received by VA after October 1, 1997, disability 
compensation shall be awarded for a qualifying additional 
disability if the disability was caused by surgical treatment 
furnished by VA and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA; or 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing surgical treatment proximately caused 
additional disability, it must be shown that the surgical 
treatment caused the additional disability and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the surgical 
care without the veteran's informed consent, which may be 
implied by the 
circumstances.  Minor deviations from the requirements of 
informed consent under 38 C.F.R. § 17.32 are immaterial under 
the circumstances of a case and will not defeat a finding of 
informed consent.  



Evidence 
 
VA records show that in December 2001 the veteran presented 
with a four day history of a fall, resulting in a fracture of 
the right ulna, which had been conservatively treated with a 
cast.  Three weeks later, the pertinent findings were good 
movement of the fingers and normal sensation over all three 
nerve distributions.  

In January 2002, the veteran was unable to flex the distal 
interphalangeal joint of the right index finger, but 
sensation was intact, and X-rays revealed that the fracture 
was not healing.  After the veteran was told about the 
possible benefit of surgery, he wanted to proceed with 
surgery and his consent for surgery was obtained.  Later in 
January 2002, VA performed an open reduction and internal 
fixation of the right ulnar.  

In February 2002, recovery from the initial surgery was 
complicated by an infection.  After obtaining the veteran's 
informed consent, the wound was debridement, the old hardware 
was removed, and an external device to fix the fracture was 
applied.  he tourniquet time was less than 60 minutes. The 
surgery was followed by a course of antibiotics. 

In May 2002 after the infection resolved, the external device 
was removed.  When seen later in the month, it was reported 
that sensation was intact in the medial, ulnar, and radial 
distributions.   

In June 2002, after obtaining informed consent, the veteran 
again underwent an open reduction and internal fixation of 
the ulnar fracture and a bone graft over the nonunion 
fracture site.  Later in June 2002, sensation was intact over 
the medial, ulnar, and radial distributions.  

In December 2004, the Board remanded the case for a VA 
orthopedic examination to determine the residuals of the 
surgeries performed by VA.  On VA examination in January 
2005, the pertinent findings were permanent functional loss 
of the right arm, characterized by weaken grip strength, 
numbness in the radial nerve distribution, loss of function 
of the flexor tendon of the index finger, limited elbow 
motion, and limited supination of the forearm, which was 
attributed to radial and medial nerve neuropraxia, following 
the bone graft surgery.  In an addendum to the report, dated 
in September 2005, the examiner stated that he did not know 
the etiology of the nerve damage. 

In December 2005, the Board remanded the case for a VA 
neurology examination and medical opinion on the questions of 
VA fault and unforeseeability, regarding the residuals of the 
surgeries performed by VA.  On VA neurological examination in 
April 2006, the impression was sensory deficits in the median 
and radial nerve distributions in the right forearm and hand, 
which developed in the midst of right ulnar fracture, several 
surgeries, and complicating infection.  The examiner 
expressed the opinion that it was as likely as not that the 
veteran had peripheral neuropathies in the right arm due to 
his history of fracture, surgical treatment, and infections.  
The neurologist stated that he did not feel competent to 
determine whether the complications were extraordinary 
complications of the orthopedic treatment. 

In view of the continuing uncertainty about the questions of VA 
fault and unforeseeability, in January 2007, the Board obtained 
an opinion for an independent medical expert on the following 
questions: 

        (1) As nerve damage in the right arm has been found to be 
the result of VA surgical treatment, did VA fail to exercise the 
degree of care that would be expected of a reasonable health-care 
provider in treating the ulnar fracture? 

        (2) If fault on VA's part is not shown, is the additional 
disability - nerve damage with muscle weakness - an event that 
was not reasonably foreseeable?  

In formulating a response on the question of reasonable 
forseeability, the nerve damage need not be completely 
unforeseeable or unimaginable, but the nerve damage must be 
such that a reasonable health care provider would not have 
considered it to be an ordinary risk of the treatment 
provided.

In response to the Board's questions, a physician, who is a 
chaired professor at the University of Alabama, School of 
Medicine, Division of Orthopedic Surgery, expressed the 
opinion on the question of VA fault that after a review of 
the record that appropriate and timely care was provided by 
VA physicians and surgeons and a difficult infection was 
cleared and union of the fracture was obtained and it was 
difficult to attribute the specific complaints to errors or 
omissions of treatment. 

On the question of foreseeability, the physician stated that 
the neurological symptoms are not a typical complication or 
result of surgical treatment for the fracture or its 
complications.  The physician also stated that he had a 
difficult time attributing the neurological symptoms to the 
procedures as illustrated in the chart, and he did not feel 
that a reasonable health care provider would have considered 
the neurological symptoms to be an ordinary risk of the 
treatment.  The physician explained that the surgical site 
was far from the radial nerve, making a sensory deficit 
related to radial nerve injury highly unlikely; that the 
median nerve symptoms, specifically the anterior interosseous 
nerve symptoms, were unlikely based on the area of the 
fracture; and that the weakness of only one branch of the 
anterior interosseous nerve was also unlikely as the other 
muscles supplied by the anterior interosseous nerve would be 
affected as well.  The physician expressed the opinion that 
the tourniquet time during the bone graft procedure was 
clearly within acceptable parameters and the tourniquet did 
not result in any long term neurological dysfunction. 

Analysis

The record shows that after surgeries by VA for repair of a 
right ulnar fracture complicated by an infection, the veteran 
developed sensory deficits in the distribution of the medial 
and radial nerves in the right forearm and hand.  A mere 
showing of additional disability is not enough to establish 
entitlement to compensation under 38 U.S.C.A. § 1151.  The 
law requires that the additional disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.

On the question of whether VA was at fault in providing 
surgical treatment, there is no medical evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Rather the record contains a medical opinion for an 
independent expert who stated that the VA physicians and 
surgeons provided the appropriate and timely care to obtain 
union of the fracture and to clear a difficult infection and 
it was difficult to attribute the specific complaints to 
errors or omissions of treatment.  This evidence is 
uncontroverted and the Board does not find fault on the part 
of VA in providing the surgical treatment for repair of a 
right ulnar fracture.  

The remaining question is whether the sensory deficits in the 
distribution of the medial and radial nerves in the right 
forearm and hand were not reasonably foreseeable.  Under 38 
C.F.R. § 3.361(d), whether the proximate cause of a veteran's 
additional disability was an event not reasonably foreseeable 
is to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  

On the question of foreseeability, in the opinion of the 
independent medical expert, the neurological symptoms were 
not a typical complication or result of surgical treatment 
for the fracture or its complications and that a reasonable 
health care provider would not have considered the 
neurological symptoms to be an ordinary risk of the 
treatment.  

While the independent medical expert did question whether the 
neurological symptoms were in fact related to the surgical 
procedures, the VA neurologist did expressed the opinion that 
it was as likely as not that the veteran had peripheral 
neuropathies in the right arm due to his history of fracture, 
surgical treatment, and infections.  

As the evidence for and against the fact that the 
neurological symptoms were related to the surgical procedures 
by VA is of equal weight, the Board resolves reasonable doubt 
in favor of the veteran and finds that the sensory deficits 
in the median and radial nerve distributions in the right 
forearm and hand, resulted from VA surgical treatment, and in 
the opinion of the independent medical expert, the sensory 
deficits in the median and radial nerve distributions in the 
right forearm and hand, were not a typical complication or 
result of surgical treatment for the fracture or its 
complications and that a reasonable health care provider 
would not have considered the neurological symptoms to be an 
ordinary risk of the treatment. 

For these reasons, the Board finds that the sensory deficits 
in the median and radial nerve distributions in the right 
forearm and hand, following surgeries by VA to repair a right 
ulnar fracture, were not reasonably foreseeable.
 

ORDER

Compensation under 38 U.S.C.A. § 1151 for additional right 
arm disability, sensory deficits in the median and radial 
nerve distributions in the right forearm and hand, due to VA 
surgical treatment is granted, subject to the law and 
regulations, governing the award of monetary benefits. 


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


